Robinson, J.,
delivered the opinion of the Court.
The Orphans’ Court of Caroline County having decided that the appellant was entitled to letters of administration on the estate of Martha B. Covey, she subsequently filed a petition praying that Edward R. Gaslin he associated with her in said administration, and this appeal is taken from the order of the Court dismissing said petition.
See. 15 of Art. 93 of the Code provides that administration may he granted to two or more persons, with the consent of the person first entitled.
The power to grant letters of administration to two or more persons, thus conferred on the Orphans’ Court, is one to he exercised entirely in the discretion of the Court, and from its exercise no appeal lies to this Court.
The grounds upon which the Court acted are not the subject of review, and the appeal must therefore be dismissed.

Appeal dismissed.